DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Response to Amendment
Claims 1, 6, 11, 16 and 17 have been amended.  Claims 3, 4, 13 and 14 have been previously canceled.  Claims 1, 2, 5-12 and 15-24 are currently pending and have been considered below

Response to Arguments
The objections to claims 6, 16 and 17 have been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 2, 5-12 and 15-24 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-12 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first background image being updated at a first update rate and the second background image being updated at a first update rate” in lines 12-14 of the claim.  It is unclear if “a first update rate” recited in line 12 of the claim is the same “first update rate” as recited in lines 13-14 of the claim or if it is a different “first update rate.”
Claim 1 recites the limitation “generating, based on the image data, a first background image and a second background image” in lines 9-10 of the claim.  It is unclear from the claim how the first background image and the second background image are to be generated, nor does the claim disclose any criteria for ascertaining the contents of the first background image and the second background image and how they are distinguishable from one another or if they are the same.
Claim 5 recites the limitation “conducting a color analysis on the candidate smoke region” in line 2 of the claim.  It is unclear if this is the same color analysis as recited in claim 1, line 19 or if this is a different color analysis.
Claim 11 recites the limitation “the first background image being updated at a first update rate and the second background image being updated at a first update rate
Claim 11 recites the limitation “generating, based on the image data, a first background image and a second background image” in lines 11-12 of the claim.  It is unclear from the claim how the first background image and the second background image are to be generated, nor does the claim disclose any criteria for ascertaining the contents of the first background image and the second background image and how they are distinguishable from one another or if they are the same.
Claim 15 recites the limitation “conduct a color analysis on the candidate smoke region” in lines 2-3 of the claim.  It is unclear if this is the same color analysis as recited in claim 11, line 19 or if this is a different color analysis.
Claims 2, 6-10, 12 and 16-24 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5, 6, 7, 10-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li”, in view of Cetin et al., U.S. Publication No. 2013/0336526, hereinafter, “Cetin”, and further in view of Piccinini, Paolo, Simone Calderara, and Rita Cucchiara. "Reliable smoke detection in the domains of image energy and color." 2008 15th IEEE International Conference on Image Processing. IEEE, 2008, hereinafter, “Piccinini”.

As per claim 1, Li discloses a method for fire detection, comprising:
acquiring image data related to a monitored area (Li, ¶0011, video surveillance scene; Li, ¶0062, The video acquisition module collects video images about the video surveillance scene); 
determining, based on a time at which the image data is captured or grey values of the acquired image data, whether a first mode corresponding to daytime or a second mode corresponding to nighttime is to be executed for fire detection, wherein the first mode comprises a first smoke detection and a second smoke detection, and the second mode comprises a first flame detection (Li, ¶0010-0012; Li, ¶0064, When it is determined that the video surveillance scene is in the daytime, the daytime firework detection and recognition module performs daytime firework detection and recognition processing on the video image masked using the mask parameters to obtain the identification of the smoke and fire area; Li, ¶0065, When it is judged that the video surveillance scene is at night, the night open fire detection and recognition module performs night open fire detection and recognition processing on the video image masked by using the mask parameters to obtain identification of the relevant open fire area; Li, ¶0087-0089).
Li does not explicitly disclose the following limitations as further recited however Cetin discloses 
wherein performing the first smoke detection comprises: 
generating, based on the image data, a first background image and a second background image (Cetin, ¶0013, segmenting the current image of the video into the sky and the land regions, and 
generating a difference image between the first background image and the second background image, the first background image being updated at a first update rate and the second background image being updated at a first update rate [the same rate] (Cetin, ¶0014, the consecutive images of the video are subtracted from each other to determine if the gray colored smooth region is moving or not; Cetin, ¶0015, smoke is detected by comparing the current image of the parking position of the pan-tilt-zoom camera with a previous image, and determining a difference image; Cetin, ¶0020, the time difference between consecutive images is long enough (e.g. between one and two seconds) to detect the relatively slow movement of smoke); and 
identifying a candidate smoke region based on the difference image (Cetin, ¶0015, smoke is detected by comparing the current image of the parking position of the pan-tilt-zoom camera with a previous image, and determining a difference image ; Cetin, ¶0020, consecutive images of the video subtracted from each other to determine if the gray colored smooth region is moving or not. In a preferred mode, the time difference between consecutive images is long enough (e.g. between one and two seconds) to detect the relatively slow movement of smoke); and
determining whether the second smoke detection needs to be executed by determining whether there is a risk of fire in the candidate smoke region according to operations including: conducting color analysis on the candidate smoke region (Cetin, ¶0016, a moving region is checked to determine if it is gray colored or not by computing the pixel chrominance values in the Y-Cb-Cr color space, where the pixel chrominance values must be close to zero. Also, it is an aspect of the invention if smoothness of the gray colored moving region is checked by using an edge detector which should not 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li to identify smoke in the image using a difference image as taught by Cetin in order to determine if a gray area in the images is moving or not, thereby confirming the presence of smoke in the images (Cetin, ¶0020).
Li and Cetin do not explicitly disclose the following limitations as further recited however Piccinini discloses 
wherein the second smoke detection is conducted based on at least one of a smoke energy analysis or a smoke diffusion analysis (Piccinini, page 1377, Section 4. Smoke Detection for Foreground Object, We propose a method that use both Energy and Color information to detect smoke regions in the scene ... We first compute the energy for the input frame and the background model, then a color estimation occur for the regions showing an energy decay; Piccinini, pages 1377-1378, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images …The energy value of a specific block varies significantly over time if the block is covered by smoke. When the smoke propagate in the scene the edges are progressively smoothed and the energy consequently lowered. This energy drop can be further emphasized computing the ratio r(bk, It, BGt) between the current input frame energy and the background energy. The energy ratio has the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li and Cetin to include the energy analysis as taught by Piccinini in order to provide an alternate means to detect smoke in a scene (Piccinini, Abstract).

As per claim 2, Li, Cetin and Piccinini disclose the method of claim 1, wherein the determining whether the first mode or the second mode is to be executed comprises:
determining, based on the time at which the image data is captured or the grey values of the acquired image data, whether the acquired image data corresponds to daytime or nighttime (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image); and 
determining whether the first mode corresponding to daytime or the second mode corresponding to nighttime is to be executed based on the determination of whether the acquired image data corresponds to daytime or nighttime (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image; Li, ¶0063).

As per claim 5, Li, Cetin and Piccinini disclose the method of claim 1, wherein the first smoke detection further comprises conducting a color analysis on the candidate smoke region (Li, ¶0016, the pyrotechnic identification is achieved by identifying the color characteristics of a plurality of video image blobs; Li, ¶0159-0163, Where ηSk and ηFk are the multiple Gaussian mixture components of the color distribution of smoke and fire respectively, the number of components is KS and KF respectively, and each Gaussian mixture component is independent of each other; if the pixel Pixel(x, y) is judged as the foreground, and if it matches the Gaussian mixture model of the color of smoke or fire, the pixel is classified as a smoke 

As per claim 6, Li, Cetin and Piccinini disclose the method of claim 1. Piccinini discloses wherein the performing the second smoke detection comprises:
dividing the candidate smoke region into a plurality of blocks (Piccinini, page 1377, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images); 
conducting at least one of a smoke energy analysis or a smoke diffusion analysis on the plurality of blocks (Piccinini, page 1377, Section 4. Smoke Detection for Foreground Object, We propose a method that use both Energy and Color information to detect smoke regions in the scene ... We first compute the energy for the input frame and the background model, then a color estimation occur for the regions showing an energy decay; Piccinini, pages 1377-1378, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images …The energy value of a specific block varies significantly over time if the block is covered by smoke. When the smoke propagate k, It, BGt) between the current input frame energy and the background energy. The energy ratio has the advantage to normalize the energy value and allows a fair comparison between different scenes where the block energy and the energy itself can vary significantly); and 
determining a potential smoke region based on a result of the at least one of the smoke energy analysis or the smoke diffusion analysis Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, the block wise energy ratio r and the color blending β have been presented in order to identify a smoke region in the scene … an object is classified as smoke when the 70% of its area overlay candidate smoke blocks). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li and Cetin to include the energy analysis as taught by Piccinini in order to provide an alternate means to detect smoke in a scene (Piccinini, Abstract).

As per claim 7, Li, Cetin and Piccinini disclose the method of claim 6, wherein the second smoke detection further comprises determining whether the potential smoke region is a smoke region by processing a portion of the image data that relates to the potential smoke region using a classifier (Piccinini, Abstract, The two features have been combined using a Bayesian classifier to detect smoke in the scene; Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, an object is classified as smoke when the 70% of its area overlay candidate smoke blocks).

As per claim 10, Li, Cetin and Piccinini disclose the method of claim 1, further comprising identifying a portion of the image data corresponding to an area for the fire detection by performing a skyline detection on the image data (Cetin, ¶0013, segmenting the current image of the video into the sky and 

As per claim 11, Li discloses a system for fire detection, comprising:
a storage device; and a hardware processor operatively coupled to the storage device (Li, ¶0109, stored in the database of the system; Li, ¶0002, image processing …  processing means; Li, ¶0011, processing)  and configured to: 
acquire image data related to a monitored area (Li, ¶0011, video surveillance scene; Li, ¶0062, The video acquisition module collects video images about the video surveillance scene); 
determine, based on a time at which the image data is captured or grey values of the acquired image data, whether a first mode corresponding to daytime or a second mode corresponding to nighttime is to be executed for fire detection, wherein the first mode comprises a first smoke detection and a second smoke detection (Li, ¶0010-0012; Li, ¶0064, When it is determined that the video surveillance scene is in the daytime, the daytime firework detection and recognition module performs daytime firework detection and recognition processing on the video image masked using the mask parameters to obtain the identification of the smoke and fire area; Li, ¶0065, When it is judged that the video surveillance scene is at night, the night open fire detection and recognition module performs night 
Li does not explicitly disclose the following limitations as further recited however Cetin discloses 
wherein performing the first smoke detection comprises: 
generating, based on the image data, a first background image and a second background image, the first background image being updated at a first update rate and the second background image being updated at a first update rate [the same rate] (Cetin, ¶0013, segmenting the current image of the video into the sky and the land regions, and checking if the moving region is in the sky region or touches said land regions of the image; Cetin, ¶0014, the consecutive images of the video are subtracted from each other to determine if the gray colored smooth region is moving or not [consecutive images segmented into sky and land, the sky and land comprising background]; Cetin, ¶0020, the time difference between consecutive images is long enough (e.g. between one and two seconds) to detect the relatively slow movement of smoke); 
generating a difference image between the first background image and the second background image (Cetin, ¶0014, the consecutive images of the video are subtracted from each other to determine if the gray colored smooth region is moving or not; Cetin, ¶0015, smoke is detected by comparing the current image of the parking position of the pan-tilt-zoom camera with a previous image, and determining a difference image); 
identifying a candidate smoke region based on the difference image (Cetin, ¶0015, smoke is detected by comparing the current image of the parking position of the pan-tilt-zoom camera with a previous image, and determining a difference image ; Cetin, ¶0020, consecutive images of the video subtracted from each other to determine if the gray colored smooth region is moving or not. In a preferred mode, the time difference between consecutive images is long enough (e.g. between one and two seconds) to detect the relatively slow movement of smoke); and 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li to identify smoke in the image using a difference image as taught by Cetin in order to determine if a gray area in the images is moving or not, thereby confirming the presence of smoke in the images (Cetin, ¶0020).
Li and Cetin do not explicitly disclose the following limitations as further recited however Piccinini discloses 
wherein the second smoke detection is conducted based on at least one of a smoke energy analysis or a smoke diffusion analysis (Piccinini, page 1377, Section 4. Smoke Detection for Foreground Object, We propose a method that use both Energy and Color information to detect smoke regions in the scene ... We first compute the energy for the input frame and the background model, then a color estimation occur for the regions showing an energy decay; Piccinini, pages 1377-1378, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in k, It, BGt) between the current input frame energy and the background energy. The energy ratio has the advantage to normalize the energy value and allows a fair comparison between different scenes where the block energy and the energy itself can vary significantly).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li and Cetin to include the energy analysis as taught by Piccinini in order to provide an alternate means to detect smoke in a scene (Piccinini, Abstract).

As per claim 12, Li, Cetin and Piccinini disclose the system of claim 11, wherein to determine whether the first mode or the second mode is to be executed, the hardware processor is further configured to determine, based on the time at which the image data is captured or the grey values of the acquired image data, whether the acquired image data corresponds to daytime or nighttime (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image); and
determining whether the first mode corresponding to daytime or the second mode corresponding to nighttime is to be executed based on the determination of whether the acquired image data corresponds to daytime or nighttime (Li, ¶0010, Judging whether the video surveillance scene is in the daytime or at night according to the brightness value of the video image; Li, ¶0063).

As per claim 15, Li, Cetin and Piccinini disclose the system of claim 11, wherein to conduct the first smoke detection, the hardware processor is further configured to conduct a color analysis on the 

As per claim 16, Li, Cetin and Piccinini disclose the system of claim 11. Piccinini discloses 
wherein the performing the second smoke detection comprises; 
dividing the candidate smoke region into a plurality of blocks (Piccinini, page 1377, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images); 
conducting at least one of a smoke energy analysis or a smoke diffusion analysis on the plurality of blocks (Piccinini, page 1377, Section 4. Smoke Detection for Foreground Object, We propose a method that use both Energy and Color information to detect smoke regions in the scene ... We first compute the energy for the input frame and the background model, then a color estimation occur for the regions showing an energy decay; Piccinini, pages 1377-1378, Section 4.1. Energy analysis using the discrete wavelet transform, We use a first level wavelet decomposition to compute four wavelet sub images. The energy at time t is evaluated block wise dividing the image in blocks of arbitrary size (i.e. 8x8 pixel), and summing up the square contribution of each wavelet sub images …The energy value of a specific block varies significantly over time if the block is covered by smoke. When the smoke propagate in the scene the edges are progressively smoothed and the energy consequently lowered. This energy drop can be further emphasized computing the ratio r(bk, It, BGt) between the current input frame energy and the background energy. The energy ratio has the advantage to normalize the energy value and allows a fair comparison between different scenes where the block energy and the energy itself can vary significantly); and 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li and Cetin to include the energy analysis as taught by Piccinini in order to provide an alternate means to detect smoke in a scene (Piccinini, Abstract). 

As per claim 17, Li, Cetin and Piccinini disclose the system of claim 16, wherein to conduct the second smoke detection, the hardware processor is further configured to determine whether the potential smoke region is a smoke region by processing a portion of the image data that relates to the potential smoke region using a classifier (Piccinini, Abstract, The two features have been combined using a Bayesian classifier to detect smoke in the scene; Piccinini, page 1378, Section 4.3. A Bayesian approach for classification, an object is classified as smoke when the 70% of its area overlay candidate smoke blocks).

As per claim 20, Li, Cetin and Piccinini disclose the system of claim 11, wherein the hardware processor is further configured to identify a portion of the image data corresponding to an area for the fire detection by performing a skyline detection on the image data (Cetin, ¶0013, segmenting the current image of the video into the sky and the land regions, and checking if the moving region is in the sky region or touches said land regions of the image, and using a support vector machine based decision making algorithm; Cetin, ¶0015, the method and system for wildfire detection is implemented using a visible range pan-tilt-zoom camera ... smoke is detected by comparing the current image of the parking .


Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li”, in view of Cetin et al., U.S. Publication No. 2013/0336526, hereinafter, “Cetin”, in view of Piccinini, Paolo, Simone Calderara, and Rita Cucchiara. "Reliable smoke detection in the domains of image energy and color." 2008 15th IEEE International Conference on Image Processing. IEEE, 2008, hereinafter, “Piccinini” as applied to claims 1 and 11 above, and further in view of Wang, Lin, et al. "Fire detection in video using fuzzy pattern recognition." International Conference on Oriental Thinking and Fuzzy Logic. Springer, Cham, 2016, hereinafter, “Wang”.

As per claim 8, Li, Cetin and Piccinini disclose the method of claim 1, wherein the first flame detection comprises:
generating a background image based on the image data (Li, ¶0072-0073, perform video image background modeling on the masked video image to obtain a background model; and using the obtained background model to perform matching degree detection on subsequent video images to obtain the multiple Frame foreground video image. The aforementioned background model is preferably updated in real time); 
producing a foreground image based on the background image (Li, ¶0072-0073, perform video image background modeling on the masked video image to obtain a background model; and using the 
identifying a candidate flame region based on at least one of the highlight background region or the foreground image (Li, ¶0033-0034, Perform firework detection on the masked video image sequence to obtain a firework detection module for multi-frame foreground video images. Perform region labeling and related processing on the multi-frame foreground video image to obtain multiple video image blobs, and then perform dynamic analysis on the multiple video image blobs to obtain the regional labeling and dynamic analysis module of its dynamic characteristics; and Analyze the dynamic characteristics of the multiple video image clumps to perform firework recognition, and obtain a firework recognition module for the smoke and fire area in the video image; Li, ¶0082, The open flame area is determined by analyzing the dynamic characteristics of the multiple video image blobs; Li, ¶0096,the firework recognition module further analyzes the dynamic characteristics of the retained image clumps, such as color characteristics, to identify smoke and fire areas in the video image; Li, ¶0099, the PTZ tracking module uses the regional contour feature matching method to track the candidate area of the forest fire, aiming and zooming in the target image area of the forest fire ... Finally, the open flame recognition module uses the above-mentioned regional marking and dynamic analysis and processing, and the dynamic characteristics of the image block to complete the open flame recognition; LI, ¶0162, if the pixel Pixel(x, y) is judged as the foreground, and If it matches the Gaussian mixture model of the color of smoke or fire, the pixel is classified as a smoke or fire pixel). 
Li, Cetin and Piccinini do not explicitly disclose the following limitations as further recited however Wang discloses 
n is the background intensity value at the same pixel position in the previous frame, Bn+1 is computed using the following where the weight value α is a positive real number between 0 and 1, and a symbol t is the disorder threshold to distinguish fire pixels, including moving pixels, from background pixels. The unit of threshold t is the pixel difference. If the frame difference is under the threshold t pixel, the same pixel in the next frame is linearly combined to the background pixel in the current frame. Meanwhile, if the frame difference is over the threshold t pixel, the pixel at location k, l is a declared candidate fire pixel and it used to replace the same pixel in the next background frame. In the paper, we set t as 4 pixels).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Li, Cetin and Piccinini to include the background threshold region as taught by Wang in order to provide a means to distinguish between the background and moving pixels in the foreground (Wang, page 120, Section 2.1).

As per claim 9, Li, Cetin, Piccinini and Wang disclose the method of claim 8, wherein the second mode further comprises a second flame detection, and wherein the second flame detection comprises:
acquiring a highlight edge region related to the highlight background region (Wang, page 121, Section 2.3.1 Jumping frequency; Wang, page 122, Section 2.3.2 Circularity Feature, The edge outline of early fire flame is irregular while shape of interfering illuminant is regular, such as lamplight of moving vehicle lighting and flashlight. Therefore, the circularity can be used as a feature value of early fire flame to distinguish early flame … The formula of circularity is defined as C = 4πA /P2 where, P and A are 
identifying a foreground accumulation image based on the candidate flame region (Wang, page 123, Section 2.4, Flame Alarm Decision Using a Fuzzy Classifier, For fire recognition, the characteristic vector is composed of the circularity, rectangle filling coefficient, the number of sharp angle and jumping frequency. The circularity of suspected region is computed in the current frame, if the circularity is greater than the threshold TC1 and less than TC2, which means that the region satisfies the circularity feature, this frame is accumulated … If the rectangularity is greater than the threshold TR1 and less than TR2, this frame is accumulated … The flame sharp angle of suspected region in the current frame is recognized according to the shape feature of flame sharp angle image. The number of sharp angles in each frame can be obtained. If the number of sharp angles is not less than TSAN, this frame accumulates); 
determining a flicker foreground image based on at least one of the highlight edge region or the foreground accumulation image (Wang, page 123, Section 2.4 Flame Alarm Decision Using a Fuzzy Classifier, The motion direction code of centroid in suspected region can be collected in each testing period. The centroid jumping frequency of the main motion direction can be computed according to expression (5). If the jumping frequency is not less than TJF, this region satisfies flame jumping frequency feature); and 
processing image data related to the flicker foreground image using a classifier (Wang, pages 123-124, Section 2.4 Flame Alarm Decision Using Fuzzy Classifier, the features of clear flame object are 

Regarding claim(s) 18 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 8 and 9) applies, mutatis mutandis, to the subject-matter of claim(s) 18 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 8 and 9.


Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN Patent Publication No. CN 101 587 622 (A), hereinafter, “Li”, in view of Cetin et al., U.S. Publication No. 2013/0336526, hereinafter, “Cetin”, in view of Piccinini, Paolo, Simone Calderara, and Rita Cucchiara. "Reliable smoke detection in the domains of image energy and color." 2008 15th IEEE International Conference on Image Processing. IEEE, 2008, hereinafter, “Piccinini” as applied to claims 1 and 11 above, and further in view of Yu, Chunyu, Zhibin Mei, and Xi Zhang. "A real-time video fire flame and smoke detection algorithm." Procedia Engineering 62 (2013): 891-898, hereinafter, “Yu”.

As per claim 21, Li, Cetin and Piccinini disclose the method of claim 1, wherein the identifying a candidate smoke region based on the difference image comprises:
determining whether one or more smoke pixels exist in the difference image by comparing the pixel value of each pixel of the difference image with a threshold (Cetin, ¶0016, determine moving regions by taking the difference between the mean values of blocks of the current image of the video 
Li, Cetin and Piccinini do not explicitly disclose the following limitation as further recited however Yu discloses 
in response to determining that one or more smoke pixels exist in the difference image, generating one or more foreground images based on the difference image (Yu, page 894, Section 3.3 Foreground accumulation image, smoke presents clouds diffusing movement, and the pixel brightness is locally unchanged in a short time. As shown in Fig. 1, the results using frame differential method are mostly the edge pixels of smoke movement, of which the coordinates are always changing. So in order to get the foreground accumulation image of smoke, the parameters b1 and b2 can be set as b1 > b2); and 
identifying the candidate smoke region based on the one or more foreground images (Yu, page 894, Section 3.3 Foreground accumulation image, smoke presents clouds diffusing movement, and the pixel brightness is locally unchanged in a short time. As shown in Fig. 1, the results using frame differential method are mostly the edge pixels of smoke movement, of which the coordinates are always changing. So in order to get the foreground accumulation image of smoke, the parameters b1 and b2 can be set as b1 > b2. By this means, the flame and smoke regions can also be separated).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the foreground image smoke identification as taught by Yu in the system of Li, Cetin and Piccinini in order to provide an additional alternate means to confirm the presence of smoke in the images (Yu, page 894, Section 3.3 Foreground accumulation image). 


the one or more foreground images comprise a plurality of foreground images, and the identifying the candidate smoke region based on the one or more foreground images comprises identifying the candidate smoke region by accumulating the plurality of foreground images (Yu, page 894, Section 3.3 Foreground accumulation image, smoke presents clouds diffusing movement, and the pixel brightness is locally unchanged in a short time. As shown in Fig. 1, the results using frame differential method are mostly the edge pixels of smoke movement, of which the coordinates are always changing. So in order to get the foreground accumulation image of smoke, the parameters b1 and b2 can be set as b1 > b2).

Regarding claim(s) 23 and 24: 
A corresponding reasoning as given earlier (see rejection of claim(s) 21 and 22) applies, mutatis mutandis, to the subject-matter of claim(s) 23 and 24, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 21 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668